Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1-7 is the inclusion of the following limitations: ‘calculating, for each VM, i) a portion of the respective section of the SPA for the VM that is being used by the VM to define used portions and ii) a portion of the respective section of the SPA for the VM that is not being used by the VM to define unused portions; in response to identifying the physical failure of the particular memory module: identifying a particular VM of the plurality of VMs assigned to the section of the SPA associated with the particular memory module that has physically failed; accumulating, for each other VM of the plurality of VMs, the unused portions of the respective SPA for the VM; marking, for each other VM of the plurality of VMs, the unused portion of the SPA for the VM as read-only for the VM; and reassigning at least a portion of the unused portions of the SPA to the particular VM’.
The primary reason for the allowance of claims 8-14 is the inclusion of the following limitations: ‘calculating, for each VM, i) a portion of the respective section of the SPA for the VM that is being used by the VM to define used portions and ii) a 
The primary reason for the allowance of claims 15-20 is the inclusion of the following limitations: ‘calculating, for each VM, i) a portion of the respective section of the SPA for the VM that is being used by the VM to define used portions and ii) a portion of the respective section of the SPA for the VM that is not being used by the VM to define unused portions; in response to identifying the physical failure of the particular memory module: identifying a particular VM of the plurality of VMs assigned to the section of the SPA associated with the particular memory module that has physically failed; accumulating, for each other VM of the plurality of VMs, the unused portions of the respective SPA for the VM; marking, for each other VM of the plurality of VMs, the unused portion of the SPA for the VM as read-only for the VM; and reassigning at least a portion of the unused portions of the SPA to the particular VM’.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yolanda L Wilson whose telephone number is (571)272-3653.  The examiner can normally be reached on M-F (7:30 am - 4 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Yolanda L Wilson/Primary Examiner, Art Unit 2113